PD-1228-15
                           PD-1228-15                           COURT OF CRIMINAL APPEALS
                                                                                 AUSTIN, TEXAS
                                                                Transmitted 9/16/2015 3:53:12 PM
                                                                 Accepted 9/22/2015 10:52:50 AM
                                                                                  ABEL ACOSTA
                                                                                          CLERK

                   IN THE COURT OF CRIMINAL APPEALS


LAURA DENISE MOORE,                           §
    APPELLANT                                 §
                                              §
v.                                            §       NO. PD-_____-15
                                              §
THE STATE OF TEXAS,                           §
    APPELLEE                                  §

            FIRST MOTION FOR EXTENSION OF TIME FOR
     FILING OF STATE’S PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE COURT OF APPEALS:

         The State requests that the Court grant an extension of time for the

filing of the State’s petition for review in this case. TEX. R. APP. P. 10.5(b)

& 68.2(c). The following allegations are made in support of this motion:

                                      -I-

         The court below is the Court of Appeals for the Eleventh Court of

Appeals District of Texas. The style and cause number of the case in the

court of appeals is Laura Denise Moore v. State, cause number

11-13-00347-CR.       On August 21, 2015, the Eleventh Court of Appeals

reversed Appellant’s felony DWI conviction in an unpublished opinion;

Justice Mike Willson authored the opinion. No motion for rehearing was

filed.

                         September 22, 2015
Motion for Extension of Time for Filing of State’s Brief
Page 2

      The appeal initially arose out of proceedings in the 372nd Judicial

District Court of Tarrant County, Texas. The style and number of the case

in the trial court is The State of Texas v. Laura Denise Moore, cause

number 1311911D.

                                     - II -

      Appellant was convicted of felony driving while intoxicated.     She

received a ten-year sentence, probated over five years, and a $1500 fine;

she is not currently incarcerated.

                                     - III -

      The appeal was perfected in this case on October 11, 2013, the date

notice of appeal was filed.

                                     - IV -

      The current deadline for filing the State’s petition for discretionary

review is September 21, 2015. No extension has previously been sought

regarding the State’s petition.

                                     -V-

      The extension is not requested for purposes of delay, but rather to

adequately address the legal issues warranted by the decision of the court

of appeals.
Motion for Extension of Time for Filing of State’s Brief
Page 3

                                    - VI -

        Additionally, counsel has had the following other obligations which

have prevented her from filing the State’s petition.        Before the Second

Court of Appeals, counsel has completed one of two State’s briefs on

behalf of the Department of Child and Protectives Services, in Interest of

A.P.,    cause    number   02-15-00176-CV,       arising   out   of   termination

proceedings for both parents of a child, tried in the 323rd District Court of

Tarrant County. One of the briefs is being filed today; the other is due

next week.       Additionally, counsel reviewed, researched, and drafted a

sample jury charge for a DWI-legal issue at the behest of Mike Mitchell, the

Chief of the Misdemeanor Division. Counsel also reviewed a case and

drafted findings and conclusions in another case at Mitchell’s request:

State v. Michael James, cause number 1409732. Counsel also reviewed

a case and drafted indictment language in State v. Hudson Hamner, a

vehicular homicide being filed as an aggravated assault with a deadly

weapon;      counsel    also   reviewed      indictment    language    in   other

intoxication-related offenses. Counsel has also been away from the office

for repeated physical therapy treatments regarding a shoulder injury and

will be out of the office for the remainder of this week on family matters.
Motion for Extension of Time for Filing of State’s Brief
Page 4

For all of these reasons, counsel requests an additional 30 days in which

to file the State’s brief.

      WHEREFORE, PREMISES CONSIDERED, the State of Texas prays

that the Court grant this First Motion for Extension of Time for Filing the

State’s Petition for Discretionary Review and extend the time for filing of

the State’s petition for thirty days until October 21, 2015.

                                    Respectfully submitted,

                                    SHAREN WILSON
                                    Criminal District Attorney
                                    Tarrant County, Texas

                                    DEBRA WINDSOR, Assistant
                                    Criminal District Attorney
                                    Chief, Post-Conviction

                                    /s/ Tanya S. Dohoney
                                    TANYA S. DOHONEY, Assistant
                                    Criminal District Attorney
                                    State Bar No. 02760900
                                    Tim Curry Criminal Justice Center
                                    401 W. Belknap
                                    Fort Worth, Texas 76196-0201
                                    (817) 884-1687
                                    FAX (817) 884-1672
                                    CCAAppellateAlerts@TarrantCountytx.gov
Motion for Extension of Time for Filing of State’s Brief
Page 5

                            CERTIFICATE OF SERVICE

       A true copy of the State’s motion has been e-served on the Hon.
Richard A. Henderson, richard@rahenderson.com, 100 Throckmorton
Street, Suite 540, Fort Worth, Texas 76117 and to the State Prosecuting
Attorney, the Hon. Lisa C. McMinn, information@spa.texas.gov, P.O. Box
13046, Austin, Texas 78711 on this 16th day of September, 2015.

                                           /s/ Tanya S. Dohoney
                                           TANYA S. DOHONEY


H:\DOHONEY.D11\MOTIONS\091615 st v laura denise moore 1x pdr.rtf